UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2477



In Re:   EDWARD R. BUTLER,

                                                               Debtor.
_________________________


TERRY L. MUSIKA,

                                              Plaintiff - Appellee,

          versus

EDWARD R. BUTLER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-96-1855-H, BK-90-5-308-JS, CA-96-1881-H, BK-90-5-3087-
JS, ADV-91-5-5430-JS)


Submitted:   December 2, 1997           Decided:     December 18, 1997


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward R. Butler, Appellant Pro Se. Kenneth Oestreicher, WHITE-
FORD, TAYLOR & PRESTON, Baltimore, Maryland; Terry L. Musika,
UNITED STATES TRUSTEE, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order affirming
the bankruptcy court's orders denying Appellant's motions for re-

consideration of the orders approving the settlement of a claim of

the bankruptcy estate and approving payment of compensation to the

attorneys for the Trustee. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Musika v. Butler,
Nos. CA-96-1855-H; BK-90-5-308-JS; CA-96-1881-H; BK-90-5-3087-JS;

ADV-91-5-5430-JS (D. Md. Sept. 11, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2